Case 2:20-cv-02291-DOC-KES Document 97 Filed 05/05/20 Page 1 of 1 Page ID #:1297



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                                   Date: May 5, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
  AL.


  PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge


                   Not Present                                          Not Present
                 Courtroom Clerk                                         Recorder

               ATTORNEYS PRESENT                            ATTORNEYS PRESENT
                 FOR PLAINTIFF:                              FOR DEFENDANT:

 PROCEEDINGS (IN CHAMBERS): FURTHER ORDER RE TRANSCRIPTS OF
                            HEARINGS HELD ON APRIL 7, 2020, APRIL 14,
                            2020 AND APRIL 23, 2020


         The Court orders the transcripts for the hearing dates below be made available on
  the docket forthwith free of charge to all ordering parties:

         April 7, 2020, Status Conference, Job Number 4052928, Recorder Austin Che,
  transcriber, Lorie Cook.

         April 14, 2020, Status Conference, Job Number 4080633, Recorder Austin Che,
  transcriber Jane W. Gilliam.

         April 23, 2020, Status Conference, Job Number 4083654, Recorder Austin Che,
  transcriber Lorie A. Cook.



  cc:     Alberto_ortiz@cacd.uscourts.gov, Supervisory Staff Interpreter



                                                                                            :
                                                    Initials of Clerk          kd



  CV (10/08)                        CIVIL MINUTES - GENERAL                                     Page 1 of 1
